WISS, Judge
(concurring in part and in the result):
I concur with the majority’s treatment of Issues I and III. As to Issue II, I do not believe that it is so clear that the defense request for Major Hause’s appearance as an expert witness “fell short of a showing of necessity” in the context discussed by the majority and “also was untimely.” 41 MJ at 394 ¶¶ 32 and 33. I do agree with the majority, however, that “the intervening causes alleged by the defense,” which Major Hause would have addressed, “would not have constituted a defense in any event.” 41 MJ at 394 ¶ 35. Thus viewed, Maj Hause was not a necessary witness, for the simple reason that his proffered testimony was not relevant. Accordingly, I agree with the majority’s rejection of appellant’s claim of error in this regard.